Citation Nr: 0528869	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from December 1982 
to November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  Specifically, in that decision, the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
multiple sclerosis had not been received.  As such, the RO 
denied the veteran's petition to reopen this previously 
denied issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.   
 
2.  In October 1997, the RO denied service connection for 
multiple sclerosis.  Approximately two weeks later in October 
1997, the RO notified the veteran of that decision, but he 
did not initiate an appeal of the denial of the claim.   
 
3.  The evidence received since the RO's October 1997 denial 
of service connection for multiple sclerosis is not material 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for such a disorder.  


CONCLUSIONS OF LAW

1.  The RO's October 1997 decision that denied service 
connection for multiple sclerosis is final.  38 U.S.C.A. 
§ 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).   
 
2.  The evidence received since the RO's October 1997 
determination is not new and material, and the claim for 
service connection for multiple sclerosis is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in February 2003 in the present case, the 
RO informed the veteran that "new and material evidence" 
was necessary to reopen his previously denied claim for 
service connection for multiple sclerosis.  Also in the 
February 2003 letter, the RO notified the veteran that it 
would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue but that he must provide 
enough information so that the agency could request the 
relevant records.  Further, the RO notified the veteran of 
his opportunity to submit "any additional information or 
evidence that . . . [he] want[ed] . . . [the RO] to try to 
get for . . . [him]" and "information describing additional 
evidence or the evidence itself."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the April 2003 rating decision as well as the 
statement of the case (SOC) issued in March 2004 notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his petition to reopen his previously denied 
claim for service connection for multiple sclerosis.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of this issue.  

In this regard, the Board acknowledges that, in the February 
2003 letter as well as the March 2004 SOC, the RO noted that 
"new and material" evidence consists of "additional 
information . . . [that] bears directly and substantially 
upon the issue for consideration."  This definition of the 
term "new and material" evidence is clearly consistent with 
the old requirement for a finding of "new and material" 
evidence.  38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001) (which stipulates that new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim).  As the Board will discuss 
in the following decision, the veteran filed his petition to 
reopen his previously denied claim for service connection for 
multiple sclerosis in July 2002.  Therefore, the new, rather 
than the old, criterion for a finding of "new and material" 
evidence applies.  Importantly, the March 2004 SOC listed the 
current version of 38 C.F.R. § 3.156(a), which stipulates 
that the additional evidence received since the last prior 
final denial of a claim sought to be reopened "must raise a 
reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a) (2005).  Thus, the Board finds that the 
veteran was adequately notified of the type of evidence 
necessary to support his petition to reopen his previously 
denied claim for service connection for multiple sclerosis.  

Further, the Board notes that, after the issuance of the SOC 
in March 2004, the veteran submitted copies of private 
medical records.  The RO did not re-adjudicate the veteran's 
claim in light of this additional evidence.  Importantly, 
however, in September 2005, the veteran waived his right of 
review of these medical records by the agency of original 
jurisdiction.  In waiving this right, the veteran 
acknowledged that "the Board may, in considering any newly 
submitted evidence in the first instance, deny . . . [his] 
appeal."  The veteran also specifically requested that the 
Board proceed with an adjudication of his appeal.  In light 
of the September 2005 waiver, the Board finds that the 
submission of additional evidence after the March 2004 SOC 
without a reconsideration of the issue on appeal by the RO 
does not prevent the Board from adjudicating the current 
claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This requirement was 
met in the present case, where the veteran filed his petition 
to reopen in July 2002, the RO issued the VCAA notification 
letter February 2003, and the RO initially denied his 
petition in April 2003.

Further, VA has made multiple attempts to obtain records of 
post-service treatment adequately identified by the veteran.  
As the Board will discuss in the following decision, these 
additional medical records which were obtained and associated 
with the veteran's claims folder during the current appeal 
simply provide evidence of current pertinent treatment but do 
not discuss the etiology of his multiple sclerosis.  
Consequently, the Board concludes that a remand to accord the 
veteran a relevant VA examination is not necessary.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA with regard to the veteran's 
petition and will proceed to adjudicate this issue based upon 
the evidence of record.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

At the time of the October 1997 decision, the RO considered 
the relevant evidence of record.  Service medical records 
were negative for complaints of, treatment for, or findings 
of multiple sclerosis.  In fact, the first competent evidence 
of a diagnosis of such a disorder was dated in April 1997, 
almost ten years after the veteran's separation from active 
military duty.  Specifically, according to a VA outpatient 
treatment record dated in April 1997, the veteran had had 
multiple sclerosis for the past five months.  Findings shown 
on magnetic resonance imaging (MRI) conducted on the 
veteran's brain were consistent with a diagnosis of multiple 
sclerosis.  Furthermore, a VA diseases and injuries of the 
brain examination, which was subsequently conducted in August 
1997, confirmed a diagnosis of multiple sclerosis.  In 
addition, MRI completed on the veteran's brain approximately 
one-and-a-half months later in September 1997 reflected 
multiple lesions, findings that the examining radiologist 
explained were consistent with multiple sclerosis.  
Importantly, however, none of the post-service medical 
records discussed the etiology of the veteran's diagnosed 
multiple sclerosis.  

In October 1997, the RO considered these in-service, and 
post-service, medical records.  First, the RO explained that 
the competent evidence of record did not provide a diagnosis 
of multiple sclerosis until April 1987, almost ten years 
after the veteran's separation from active military duty.  As 
the veteran's multiple sclerosis was not shown to a degree of 
at least 10 percent within 7 years after his discharge from 
active military duty, the RO noted that service connection 
for such a disability on a presumptive basis could not be 
granted.  See, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 
38 C.F.R. §§ 3.307, 3.309.  Further, the RO concluded that 
the evidence of record did not support a finding of an 
association between the veteran's currently diagnosed 
multiple sclerosis and his active military duty.  
Consequently, service connection on a direct basis could not 
be awarded.  See, 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. 
§ 3.303.  

Approximately two weeks later in October 1997, the RO 
notified the veteran of that decision.  However, the veteran 
did not initiate an appeal of the denial of his claim for 
service connection for multiple sclerosis.  The RO's October 
1997 decision that denied service connection for multiple 
sclerosis is, therefore, final.  38 U.S.C.A. § 7105 (West 
1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2005).  New 
evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  See also, Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2005).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to petitions to reopen finally decided claims received on or 
after August 29, 2001.  In the present case, the veteran 
filed his request to reopen his claim for service connection 
for multiple sclerosis in July 2002.  Therefore, the amended 
regulation applies.  

At the time of the October 1997 RO decision, there was no 
competent evidence of an association between the diagnosed 
multiple sclerosis and the veteran's active military duty or 
of the existence of such a disability to a degree of at least 
10 percent within seven years after his discharge from such 
service.  Additional evidence received since this prior final 
denial includes multiple VA and private medical records which 
reflect continued outpatient treatment for multiple sclerosis 
between October 1995 and January 2004.  In particular, a 
private hospitalization record dated in October 1995 provides 
findings of "an acute demyelinating episode such as occurs 
with exacerbations of multiple sclerosis."  Additionally, in 
an August 1997 record, a VA staff neurologist noted that he 
had treated the veteran for multiple sclerosis since February 
1997 and that this disorder had began approximately "2 years 
ago."  

Importantly, however, while these documents reflect continued 
treatment for the veteran's multiple sclerosis, they do not 
provide competent evidence of an association between this 
diagnosed disability and the veteran's active military duty.  
Furthermore, the additional medical records do not provide 
competent evidence of the existence of multiple sclerosis to 
a degree of at least 10 percent within 7 years after the 
veteran's separation from active military duty in November 
1987.  

As such, the Board finds that the additional evidence 
received since the prior final denial of the veteran's claim 
for service connection for multiple sclerosis in October 1997 
is not clearly probative of the central issue in the 
veteran's case for service connection for such a disability.  
These additional documents, therefore, do not raise a 
reasonable possibility of substantiating the claim for 
service connection for multiple sclerosis.  See, 38 C.F.R. 
§ 3.156(a) (2005).  Accordingly, the Board concludes that the 
additional evidence received since the final denial of 
service connection for multiple sclerosis in October 1997 is 
not new and material, as contemplated by the pertinent law 
and regulations, and cannot serve as a basis to reopen the 
veteran's claim for service connection for multiple 
sclerosis.  See, 38 U.S.C.A. § 5108 & 38 C.F.R. § 3.156(a) 
(2005).  


ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for multiple sclerosis, the appeal is denied.  


	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


